Citation Nr: 9910949	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma, defective 
hearing, and a skin disorder of the face and chest, claimed 
as skin cancer, and for various other complaints, to include 
shortness of breath, broken blood vessels, and tremors of the 
hands and head, to include the question of entitlement to 
service connection on the basis of exposure to vesicant 
agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran was apparently inducted into service in January 
1944, and served on active duty from February 1944 to May 
1946.  He received the Combat Infantryman Badge, along with 
other awards and decorations.

By a decision entered in September 1993, the RO denied 
service connection for asthma, defective hearing, and a skin 
disorder of the face and chest, claimed as skin cancer, and 
for various other complaints, to include shortness of breath, 
broken blood vessels, a skin rash, and tremors of the hands 
and head, all on the basis of exposure to mustard gas.  The 
notice of decision provided the veteran, however, did not 
clearly indicate that service connection had been denied.  
Rather, the notice indicated, in pertinent part, that "[w]e 
have denied your claim for nonservice-connected disability 
pension." (emphasis added.)  Absent a proper notice of the 
RO's determinations as to service connection, and the 
veteran's right to appeal those determinations, the time for 
filing a notice of disagreement (NOD) as to those 
determinations remained tolled.  38 C.F.R. § 19.25.  Cf. In 
re Cox, 10 Vet. App. 361, 374-75 (1997).

In May 1995, the RO once again entered a decision denying the 
aforementioned claims.  The RO also denied service connection 
for cellulitis of the legs, residuals of a burn on the chest, 
coronary artery disease with an enlarged heart, cataracts, 
prostate trouble, scarring of the scrotum (claimed as 
"scarring of privates"), and peptic ulcer disease, all on 
the basis of exposure to mustard gas.  The veteran was 
notified of those denials by letter dated May 23, 1995, and a 
NOD was received on May 20, 1996, within the time allotted by 
law.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A 
statement of the case (SOC) was mailed to the veteran on July 
9, 1996, and his appeal to the Board of Veterans' Appeals 
(Board) was thereafter perfected by the filing of a timely 
substantive appeal (VA Form 9), received at the RO on 
September 9, 1996.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.302(b), 20.305.

Although the veteran's May 1996 NOD was framed in terms of 
general disagreement with all findings made by the RO in its 
May 1995 decision ("I wish to appeal your findings"), the 
RO included in the SOC and supplemental SOC (SSOC) only a 
subset of those claims it had decided.  Omitted from the SOC 
and/or SSOC were the veteran's claims pertaining to 
cellulitis of the legs, residuals of a burn on the chest, a 
skin rash, coronary artery disease with an enlarged heart, 
cataracts, prostate trouble, scarring of the scrotum, and 
peptic ulcer disease.  The veteran specifically challenged 
those omissions in his September 1996 substantive appeal ("I 
am taking exception to oversimplification and deletion [of 
the 'issue' as set forth in the SOC]"), and his exceptions 
were again noted in a written submission presented at a 
hearing held at the VA Central Office in October 1998.  This 
matter is referred to the RO for appropriate corrective 
action.

In his September 1996 substantive appeal, the veteran raised 
the issue of his entitlement to service connection for 
hypertension.  As that issue has not yet been adjudicated by 
the RO in the first instance, it is likewise referred to the 
RO.


REMAND

The veteran contends that he is entitled to service 
connection for the disabilities in question.  He maintains 
that he was exposed to vesicant agents, including mustard 
gas, during basic training, field trials, and training 
exercises at Camp Wheeler, Georgia, from February 1944 to 
January 1945.  It is his contention that his current 
difficulties can be traced back to that in-service exposure.

Under general provisions of VA law, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection is also warranted where the 
evidence shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  38 C.F.R. 
§§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

With respect to veterans who allege full-body exposure to 
mustard gas during active military service, however, the law 
imposes a somewhat lighter evidentiary burden.  For those 
veterans, a claim of service connection may be considered 
well grounded based upon their allegations of exposure, 
together with medical evidence demonstrating the subsequent 
development of any of the following conditions:  chronic 
conjunctivitis, keratitis, corneal opacities, scar formation 
(pertaining to the eye), nasopharyngeal cancer; laryngeal 
cancer; lung cancer (except mesothelioma), squamous cell 
carcinoma of the skin, a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease, and acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a) (1998); Pearlman v. West, 11 Vet. 
App. 443, 446-47 (1998).  Service connection will not be 
established, however, if the claimed condition is due to the 
veteran's own willful misconduct, or if there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316(b) (1998).

In light of the foregoing, it is the Board's conclusion that 
the veteran's claims of service connection for asthma and 
"shortness of breath" are well grounded.  He has alleged 
in-service full-body exposure to the vesicant agents 
specified in the applicable regulation, 38 C.F.R. § 3.316, 
and the record contains medical evidence which shows that he 
suffers from recurrent respiratory problems, including asthma 
and chronic obstructive pulmonary disease.  Because these two 
claims are well grounded, VA has an affirmative duty to 
assist him in developing the facts pertinent to these two 
claims.  38 U.S.C.A. § 5107(a) (West 1991).
In this regard, the Board finds that further development is 
necessary in order to fulfill the statutory duty to assist.  
First, it appears that not all of the medical records 
pertinent to these two claims have been obtained for review.  
Although documents in the record suggest that the veteran has 
received ongoing treatment for his disabilities, and that he 
underwent "heart and lung surgery" in 1997, the current 
record contains no reports of VA or private medical treatment 
or hospitalization dated subsequent to 1993.  Second, it does 
not appear that the RO has to date received information from 
the service department sufficient to establish whether 
mustard gas or Lewisite was present or used at Camp Wheeler 
during the time frame in question.  The statement provided 
the RO by the U.S. Army Chemical and Biological Command, 
dated in February 1995, to the effect that "[we] can supply 
no information regarding this veteran," and "[w]e found 
nothing to compare to this veteran's statement," is rather 
vague.  For these reasons, the Board will remand to the RO 
for further development the claims pertaining to service 
connection for asthma and "shortness of breath."  38 C.F.R. 
§ 19.9 (1998).

As to the remaining claims currently developed for appeal 
(service connection for defective hearing, a skin disorder of 
the face and chest, claimed as skin cancer, and for various 
other complaints, to include broken blood vessels, and 
tremors of the hands and head), it does not appear that 
evidence has so far been submitted which is sufficient to 
make these claims well grounded.  None of these disabilities 
or complaints are listed as, or are shown by current medical 
evidence to be indicative of, conditions entitled to the 
relaxed evidentiary burden provided by 38 C.F.R. § 3.316.  
(Although the veteran is claiming service connection for skin 
cancer of the face and chest, the medical evidence shows that 
he has had actinic keratoses of those regions, described by 
the treating physician as "a precancerous condition," and 
squamous cell carcinoma has not been diagnosed.)  Moreover, 
the evidence tending to link the claimed conditions to 
service is currently limited to two medical opinions; one 
purportedly provided by a VA physician, Dr. Poindexter, and 
another by a private physician, Richard M. Hamrick, III, M.D.  
Inasmuch as the statement endorsed by Dr. Poindexter reflects 
agreement only with the veteran's "complaints," and not his 
etiological theory (i.e., that the claimed conditions are 
attributable to mustard gas exposure), and the opinion 
provided by Dr. Hamrick is quite equivocal, and refers to 
"gas exposure" only, without reference to the type of 
"gas" here at issue, it does not appear that the current 
medical statements provide the type of "nexus" evidence 
required to "well ground" the remaining claims.

Nevertheless, the Board finds that further development of 
these claims is required.  First, the avenues for obtaining 
information relative to the veteran's treatment in service do 
not appear to have been exhausted.  Although the RO has made 
several attempts to obtain his service medical records from 
the National Personnel Records Center (NPRC), and has on each 
occasion been informed that they are unavailable, apparently 
having been lost in a fire at the NPRC in 1973 (with the 
exception of his separation examination report, which is 
currently in the file), it does not appear that the RO has 
contacted the Surgeon General's Office to reconstruct the 
missing records from alternative sources.  This should be 
attempted, inasmuch as the veteran claims that he was treated 
in service for problems associated with vesicant agent 
exposure.  In addition, given the Board's preliminary 
assessment that several of his claims do not appear to be 
well grounded, the veteran should be advised as to the 
evidence required to satisfy the threshold requirements of 
38 U.S.C.A. § 5107(a).  See 38 U.S.C.A. § 5103(a) (West 
1991).  Development of VA and service medical records, and 
development required under 38 U.S.C.A. § 5103(a), must be 
completed before a final determination as to well 
groundedness can be made.

Finally, the Board notes that the RO has heretofore limited 
its consideration of the veteran's claims to an examination 
of whether the disabilities in question can be attributed to 
in-service exposure to mustard gas.  It appears from some of 
the veteran's statements, however, that he is also claiming 
service connection on a direct basis.  During the hearing at 
the VA Central Office in October 1998, for instance, he 
specifically indicated that he was claiming service 
connection for defective hearing not on the basis of mustard 
gas exposure, but on the basis of in-service acoustic trauma.  
He has also indicated elsewhere in his written submissions 
that he was treated in service for at least some of the 
disabilities in question.  

For the reasons stated, this case is REMANDED to the RO for 
the following:

	1.  The RO should obtain from the 
veteran information regarding any 
current or past treatment for asthma, 
chronic obstructive pulmonary disorder, 
or other respiratory difficulties that 
is not already documented in the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  In 
addition, the RO should ensure that all 
relevant records of VA treatment are 
obtained for review.

	2.  The RO should advise the veteran 
that, in order to complete his 
application for service connection for 
conditions not listed in 38 C.F.R. 
§ 3.316, he needs to submit competent 
medical evidence demonstrating that 
those claims are plausible.  He should 
be advised that the submission of an 
opinion from a physician, or other 
qualified health care provider, 
indicating that the disabilities in 
question can be medically attributed to 
exposure to vesicant agents, or that the 
disabilities in question were otherwise 
incurred in or aggravated by service, is 
the type of evidence needed to satisfy 
this requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communications.

	3.  The RO should request the service 
department to certify whether mustard 
gas or Lewisite was present or used at 
Camp Wheeler, Georgia, between February 
1944 and January 1945.  The service 
department should also comment on the 
veteran's allegations pertaining to 
exposure to vesicant agents, and should 
be asked to reconcile his statements 
with known information about training 
procedures at Camp Wheeler during the 
time in question.  

	4.  The RO should contact the Surgeon 
General's Office and request that an 
effort be made to reconstruct the 
veteran's service medical records from 
alternative sources.  

	5.  The RO should contact Dr. Poindexter 
at the VA Medical Center in Richmond, 
Virginia, to clarify the information in 
a letter submitted into evidence by the 
veteran, dated in August 1996, and 
bearing a handwritten notation and 
signature by Dr. Poindexter.  The RO 
should provide Dr. Poindexter a copy of 
the letter in question and ask him to 
clarify his opinion as to whether any or 
all of the veteran's claimed 
disabilities can be attributed to 
exposure to vesicant agents in service.  
He should also provide a complete 
rationale for any opinions offered.

	6.  When the above development is 
completed, the RO should take 
adjudicatory action on the veteran's 
claims.  The RO should consider not only 
whether service connection is warranted 
on the basis of exposure to mustard gas, 
but also whether service connection may 
be granted on a direct basis.  If any 
benefit sought remains denied, a SSOC 
should be issued.  The SSOC should 
include, among other things, the issues 
adjudicated by the RO in May 1995, and 
appealed by the veteran, but omitted 
from the subsequent SOC and SSOC in July 
1996 and December 1997.  See 
Introduction, supra.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


